Citation Nr: 1546807	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  08-11 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, including as the result of exposure to ionizing radiation and radar.

2.  Entitlement to service connection for a hormonal disorder, including as the result of exposure to ionizing radiation and radar.

3.  Entitlement to service connection for a psychiatric disorder to include depression and anxiety, including as the result of exposure to ionizing radiation and radar.

4.  Entitlement to service connection for sleep apnea, including as the result of exposure to ionizing radiation and radar.

5.  Entitlement to service connection for hypertension, including as the result of exposure to ionizing radiation and radar.

6.  Entitlement to service connection for a heart disorder, including as the result of exposure to ionizing radiation and radar.

7.  Entitlement to service connection for a back disorder, to include degenerative disc disease of the upper spine, including as the result of exposure to ionizing radiation and radar.

8.  Entitlement to service connection for diabetes, including as the result of exposure to ionizing radiation and radar.

9.  Entitlement to service connection for hypogonadism, including as the result of exposure to ionizing radiation and radar.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the Board in November 2009.  A transcript of the hearing is associated with the claims file.  The Acting Veterans Law Judge that held the November 2009 hearing is no longer with the Board.  The Veteran was sent a letter dated in July 2015, requesting that the Veteran inform VA whether he would like an additional hearing before the Board.  If the Veteran did not respond within 30 days, the letter informed the Veteran that the Board would assume that that he did not want another hearing and would proceed accordingly.  No response was received from the Veteran regarding this letter.

In March 2010, the Board reopened the Veteran's claims and remanded the issues of entitlement to service connection for chronic fatigue, a hormonal condition, psychiatric disorder to include depression, anxiety, and posttraumatic stress disorder (PTSD), sleep apnea, hypertension, a heart condition, degenerative disc disease of the upper spine, diabetes, and hypogonadism, including as the result of exposure to ionizing radiation and radar, for additional development.

In May 2011, the Veteran revoked his representative, American Legion.

The issues of entitlement to service connection for a psychiatric disorder, sleep apnea, hypertension, heart disorder, back disorder, diabetes, and hypogonadism are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's fatigue is related to sleep apnea and there is no diagnosis of chronic fatigue syndrome. 

2.  Other than hypogonadism, the Veteran does not report, and the evidence does not indicate, a hormonal disorder. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for fatigue have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.311 (2014).

2.  The criteria for service connection for a hormonal condition other than hypogonadism have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In July and September 2006, and August 2010 letters, the RO satisfied its duty to notify the Veteran.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of the information and evidence necessary to substantiate the claims at issue, information and evidence that VA would seek to provide, and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, the duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claims that are fully adequate to evaluate the claims decided herein.  The examiners indicated that the Veteran's claims file was reviewed and fully explained the basis for the opinions provided - which was that there were no current disabilities for VA purposes.  

This matter was remanded in in March 2010 in order to afford the Veteran VCAA notice and an opportunity to identify additional relevant treatment records, obtain the Veteran's treatment records dating from November 2004 from the Muskogee, Dallas, and Oklahoma City VA Medical Centers, obtain all available treatment records from Dr. GD, obtain Veteran's service personnel records, forward the Veteran's information to the Under Secretary for Health and Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311, and schedule the Veteran for VA examinations in connection with his claims.  

Upon remand, additional VCAA notice and request for evidence was provided.  No response was received from the Veteran.  Personnel records were obtained and VA treatment records were obtained or confirmed.  In this regard, the Board notes that VA was unable to obtain treatment records from Dallas VAMC dating from February 1973 to the present.  

A response from the Under Secretary for Benefits providing an opinion regarding service connection secondary to radiation exposure was obtained.  And the Veteran was provided compliant VA examinations in connection with his claims in May and June 2011.  As such, the Board finds that there has been substantial compliance with the terms of the remand directives in connection with the claims decided herein.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Service connection

The Veteran alleges this his fatigue and a hormonal condition are elated to service, to include as due to ionizing radiation and radar exposure.

Service connection for a disability based upon radiation exposure may be awarded on three different legal bases.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, radiogenic diseases may also be service connected.  38 C.F.R. § 3.311.  Third, service connection may be granted when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to radiation.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under the first basis, a radiation-exposed veteran is a veteran who while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity, which is specifically defined by VA regulation.  38 C.F.R. § 3.309(d)(3)(A)-(E).  The Veteran does not allege, and the evidence of record does not demonstrate, any participation in a radiation-risk activity as defined by VA regulations.  Accordingly, the Veteran is not a radiation-exposed veteran and is thus not entitled to presumptive service connection on this basis.

Under the second basis, service connection may be granted where there is exposure to ionizing radiation and the subsequent development of a radiogenic disease within a specified time period; here, five years for a tumor of the brain.  38 C.F.R. 
§ 3.311(b).  The Veteran does not allege, and the evidence of record does not demonstrate, any radiogenic disease as defined by VA regulations.  Accordingly, presumptive service connection is not warranted.  

The third basis is direct service connection for either ionizing radiation exposure or based on another event, injury, or disease during service.  Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, sensorineural hearing loss may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309. 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)). 

A layperson is competent to identify such lay-observable disorders as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Board finds that service connection for fatigue and a hormonal condition other than hypogonadism is not warranted as there are no current disabilities.  

Service treatment records are silent for a complaints, treatment, or diagnoses of a hormonal disorder (other than hypogonadism) or chronic fatigue syndrome.  

The Veteran submitted a letter from a private physician dated in May 2006 that found that all of the Veteran's disabilities were likely due to radiation exposure.  Dr. SB noted that based upon her research, there were several articles on the internet and on Government websites which suggest that the amount of exposure he sustained during the time he worked on aircrafts was significant enough, and that his disorders may very well be related to the exposure in 1971 to 1973.  

The Veteran was afforded a VA examination dated in May 2011.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  The examiner noted a positive history for fatigue.  The examiner naso noted that the Veteran reported he did not have a hormone condition other than hypogonadism.  After review and examination, the examiner only found hypogonadism, which is remanded herein, as a hormone condition.  Regarding sleep apnea, the Veteran reported that he was diagnosed with this condition about 17 years ago and treated with CPAP.  The examiner diagnosed sleep apnea with associated fatigue.  Specifically with respect to the Veteran's claim for fatigue, the examiner determined that fatigue was from sleep apnea and that there was no separate diagnosis of chronic fatigue as he did not meet all of the diagnostic criteria.  Excessive daytime sleepiness was noted to be associated with sleep apnea and the Veteran reported that fatigue had improved with use of CPAP.  

Based on the foregoing, the Board finds that service connection is not warranted for chronic fatigue or a hormonal disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  There is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, however, no such separate disorders existed during the appeal period.  At the 2011 VA examination, the Veteran denied a hormonal disorder other than his hypogonadism.  Additionally, the VA examiner found there was no hormonal disorder and no chronic fatigue syndrome and no separate disorder manifested by fatigue as it was related to sleep apnea.  A rationale was provided for this opinion, which was based upon a review of the evidence and the Veteran.  Accordingly, the Board finds these conclusions are provided significat probative weight.  To the extent the Veteran asserts he does have these diagnoses, he is not competent to do so as these are not lay observable condition, such as a broken leg or varicose veins.  Rather, these are complex internal medical processes and assigning the symptoms of fatigue to a separate condition.  Thus, these statements are outweighed by the VA examiner's opinions. 

In summary, the evidence in this case is against the claims.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic fatigue is denied.

Service connection for a hormonal disorder is denied.


REMAND

Regarding the psychiatric disorder claim, remand is required to obtain an addendum opinion.  The Veteran was diagnosed with PTSD and anxiety disorder during the appeal period, to include in a November 2009 psychiatric treatment note.  The June 2011 VA examiner did not find that the Veteran had either disorder.  Specifically, the examiner noted that the Veteran does not meet criterion A for a current diagnosis of PTSD.  The Veteran was diagnosed with major depressive disorder, which the examiner found was not linked to his military service, while not addressing the Veteran's lay statements of inservice symptoms provided at the 2011 VA examination.

Because the Veteran has been diagnosed with PTSD and anxiety disorder during the appeal period, additional opinion is required regarding whether such disorders had resolved or whether they were incorrectly diagnosed.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (finding that a VA examination, which the Board relied on, was inadequate where the examiner did not indicate, positive or negative, whether a recently diagnosed psychological disorder had resolved itself or was incorrectly diagnosed).

Next, the Board notes that the March 2010 Board remand requested that the Veteran be sent a stressor questionnaire in connection with the PTSD claim so that the Veteran may have the opportunity to provide any additional information regarding details surrounding any stressor that he alleges he was exposed to during military service.  Such questionnaire was not sent with the August 2010 VCAA letter.  In addition, the March 2010 remand requested that the AOJ undertake any necessary development to independently verify the alleged stressful experiences in connection with the PTSD claim, to include contacting JSRRC or other appropriate agency.  The Board notes that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Regarding the claim for sleep apnea, hypertension, heart condition, a back condition, diabetes, and hypogonadism, remand is required for an addendum opinion.  The 2011 VA examiners provided negative nexus opinions.  The examiner noted in each instance that there was no link between radiation and the claimed conditions.  Although the examiner noted these opinions were based on medical literature, no such literature was quoted or indicated, as it was for the linkage between obesity and alcohol.  Furthermore, the examiner did not address the Veteran's submitted internet research.  In addition to alleged exposure to ionizing radiation, the Veteran contends that his claimed disabilities are the result of exposure to excessive radar in the performance of his duties in the inspection and maintenance of jet aircraft.  The Veteran has submitted internet research indicating that excessive exposure to radar radio frequencies may result in health problems.  His statements and hearing testimony concerning possible in-service exposure to radar are consistent with his duties documented in his service records.  Additionally, the Veteran submitted a November 2007 statement from a fellow service member who recalled that they worked in the vicinity of radar equipment on the flight line.  Addendum opinions must be obtained, therefore, more fully elaborating on the basis for the negative opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a stressor questionnaire in connection with the PTSD claim so that the Veteran may have the opportunity to provide any additional information regarding details surrounding any stressor that he alleges he was exposed to during military service.

2.  Undertake any necessary development to independently verify the alleged stressful experiences in connection with the PTSD claim, to include contacting JSRRC or other appropriate agency.  A record search should encompass the time period from at least June 1972 to August 1972 for the claimed stressor involving the plane that was shot at during war games. The claimed stressor involving the plane crash is reported as having occurred in October 1972, with casualties including Ronald D. Ritchie, David H. Grant, and Jeffrey R. Hattshalter near Norfolk NAS. Any additional action necessary for independent verification of the particular alleged stressor(s), to include follow-up action requested by the contacted agency, should be accomplished.

3.  After any additional records are associated with the claims file, refer the Veteran claims file to the June 2011 examiner, or suitable examiner, for an additional opinion.  If the examiner finds that an examination is necessary, one must be provided.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must respond to the following questions:  

(1) Please indicate whether anxiety disorder and PTSD have resolved or whether they were incorrectly diagnosed, as they were previously diagnosed; and 

(2) If anxiety disorder and PTSD have not resolved or were otherwise correctly diagnosed, please indicate whether it is at least as likely as not that each disorder had its onset in military service or was otherwise caused or aggravated by military service; and

(3) With respect to PTSD, please identify an in-service stressor that underlies the diagnosis, to include fear of hostile military or terrorist activity under 38 C.F.R. § 3.304(f); and 

(4) Regarding depression, please indicate whether it is at least as likely as not that it had its onset in military service or was otherwise caused or aggravated by military service.  

In this regard, the examiner must address the Veteran's service and post-service medical treatment records, his lay statements of record to include his assertions of depressive symptoms during service, and the internet research produced by the Veteran.

4.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the Veteran's sleep apnea, hypertension, heart disorder, back disorder, diabetes, and hypogonadism.  If the examiner finds that an examination or examinations are warranted, they must be provided.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each of the diagnosed disorders are caused or aggravated by military service, to include ionizing radiation and radar.  

In so doing, the examiner must specifically address the following:  (1) the Veteran's internet research and statements regarding continuous symptoms since service discharge; (2) the May 2006 private opinion from Dr. SB; (3) the August 2012 opinion of the Director, Post 9-11 Environmental Health Program, found that, after reviewing the Veteran's file; (4) the Veteran's buddy statement; and (5) applicable medical literature.

5.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


